DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are all the claims pending in the application. Claims 11-18 are rejected. Claims 1-10 are allowed. Claims 19-20 are objected to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites “applying spatial regularization to the compressed image”. Although the claim previously recites a “first compressed image”, there is insufficient antecedent basis for “the compressed image” without the modifier “first”. Thus, it is unclear whether the above limitation refers back to the “first compressed image” or to a different image. Based on Fig. 3, [0051] of the specification, and similar independent claim 11, “the compressed image” will be interpreted as a compressed image generated based on the acquired MR image data when examining the claim on its merits. The Examiner recommends amending the claim to be consistent with the specification and this interpretation.
Claims 12-16 are rejected by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0115368 to Chen et al. (hereinafter “Chen”) in view “Parallel MR Image Reconstruction Using Augmented Lagrangian Methods” to Ramani et al. (hereinafter “Ramani”).
As to independent claim 17, Chen discloses a system for generating an image using magnetic resonance fingerprinting (Abstract and [0018] discloses that Chen is directed to a system for iterative reconstruction for magnetic resonance fingerprinting), the system comprising: a magnetic resonance imaging device configured to acquire MR data ([0021] and Fig. 7 discloses an MRI device 702 for acquiring MR data); a control unit comprising: a memory configured to store a compressed dictionary of magnetic resonance fingerprints ([0048] and Fig. 7 shows a memory for storing a compressed fingerprint dictionary); and an image processor configured to iteratively construct the image from the MR data using the compressed dictionary of magnetic resonance fingerprints and spatial regularization 
Chen does not expressly disclose that the reconstruction of the MR image is performed in parallel. 
Ramani, like Chen, is directed to MR image reconstruction using regularization (Abstract). Ramani discloses that the image reconstruction is performed in parallel (Abstract and sections I and IV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to perform the MR image reconstruction in parallel, as taught by Ramani, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase reconstruction speed (Abstract of Ramani). 
As to claim 18, the proposed combination of Chen and Ramani further teaches a display configured to display the image ([0048] discloses a display 706 for displaying the image). 

Allowable Subject Matter
Claims 1-10 are allowed. Claims 11-16 would be allowed if independent claim 11 was amended to overcome the 112(b) rejections in the manner proposed above. 
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a method for generating a reconstructed image of an object, the method comprising: acquiring one or more compressed images from one or more magnetic resonance k-space signals obtained from the object; iteratively reconstructing an image, wherein each iteration comprises: updating the one or more compressed images with a gradient; applying fingerprint matching to the one or more updated compressed images to generate one or more first compressed images; applying spatial regularization to the one or more updated compressed images to generate one or more second compressed images; merging the one or more first compressed images and the one or more second compressed images, wherein the one or more merged compressed images are used as input for a subsequent iteration; and displaying the reconstructed image. The cited art of record does not teach or suggest such a combination of features. 
Chen is directed to a system for iterative reconstruction for magnetic resonance fingerprinting. Chen discloses that the reconstruction comprises generating an updated image using an image gradient as a difference between a compressed image from an MRI device and the compressed image from the previous iteration, performing fingerprint matching to the updated image, then performing spatial regularization on the image generated by the fingerprinting matching. 
However, Chen does not teach or suggest that the spatial regularization is performed on the same updated compressed image on which the fingerprint matching is performed. That is, Chen does not teach or suggest applying spatial regularization to the one or more updated compressed images to generate one or more second compressed images, as recited in claim 1. Accordingly, Chen cannot teach or suggest merging the one or more first compressed images and 
Several other cited references teach using spatial regularization in conjunction with MR fingerprint matching in a similar manner to Chen. However, each of these references fails to teach or suggest each and every features of independent claim 1. 
For example, Davies (“A Compressed Sensing Framework for Magnetic Resonance Fingerprinting”; cited in the IDS filed 26 November 2018) formulates the magnetic resonance fingerprinting within a compressed sensing framework (compressed sensing being a form of spatial regularization). However, similar to Chen, Davies discloses that the compressed sensing is performed after the fingerprint matching, rather than parallel thereto. That is, Davies does not teach or suggest applying spatial regularization to the one or more updated compressed images to generate one or more second compressed images; merging the one or more first compressed images and the one or more second compressed images, wherein the one or more merged compressed images are used as input for a subsequent iteration within the context of the remaining features of independent claim 1. 
U.S. Patent Application Publication No. 2015/0302579 to Griswold discloses performing singular value decomposition SVD compression on an MRF dictionary. However, Griswold does not teach or suggest applying spatial regularization to the one or more updated compressed images to generate one or more second compressed images; merging the one or more first compressed images and the one or more second compressed images, wherein the one or more merged compressed images are used as input for a subsequent iteration, as required by independent claim 1.


Independent claim 11 and its dependent claims 12-16 would be allowed (if amended to overcome the 112(b) rejections in the manner proposed above) for similar reasons to those discussed above in conjunction with claim 1. 

Claim 19 recites allowable features similar to those discussed above in conjunction with claim 1. Claim 20 is objected to by virtue of its dependency on claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on 12:30 PM - 9 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nirav Patel can be reached on (571) 270-5812.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663